                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WETERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:18CV679-GCM

In re:                              )
                                    )                 Chapter 11
KAISER GYPSUM COMPANY, INC.,        )                 Case No.: 16-31602 (JCW)
et al.,                             )                 (Jointly Administered)
                                    )                 Related Docket No. 1337
        Debtors.                    )
____________________________________)
                                    )
KAISER GYPSUM COMPANY, INC.,        )
                                    )
        Plaintiff,                  )
                                    )
vs.                                 )                 Adversary Proceeding No.: 18-03078
                                    )
ARMSTRONG WORLD INDUSTRIES, )
INC.,                               )
                                    )
        Defendant.                  )
____________________________________)

         This matter is before the Court upon Defendant’s Motion to Withdraw the Reference of

the above-captioned Adversary Proceeding, including the Claim Objection (Adv. Doc. No. 2)

filed by the Plaintiff, pursuant to 28 U.S.C. § 157(d).

         Having reviewed the Motion, the Court finds that the Adversary Proceeding is subject to

mandatory withdrawal of the reference pursuant to 28 U.S.C. § 157(d) because resolution of this

proceeding will require the Court’s substantial and material consideration of federal

environmental statutes in determining whether to impose the contribution and recovery sought by

Plaintiff and to issue a declaratory judgment under CERCLA. Accordingly,

         IT IS THEREFORE ORDERED that Defendant’s Motion to Withdraw the Reference is

hereby GRANTED and the Court hereby withdraws the reference to the Bankruptcy Court of this

Adversary Proceeding.

                                                  1
Signed: January 18, 2019




      2
